MEMORANDUM **
Darlene Span appeals pro se the district court’s judgment dismissing without prejudice her action against her former attorney alleging malpractice. We have jurisdiction under 28 U.S.C. § 1291. We review the district court’s dismissal for failure to serve a timely complaint and summons for an abuse of discretion, see Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir.1994), and we affirm.
The district court did not abuse its discretion in dismissing Span’s complaint because Span failed to demonstrate service for over seventeen months after the complaint was filed, and after the district court warned her that failure to effect service would result in dismissal. See Fed. R.Civ.P. 4(m); Oyama v. Sheehan (In re Sheehan), 253 F.3d 507, 511 (9th Cir.2001).
We construe Span’s objections to this Court’s order permitting the withdrawal of her counsel on appeal as a motion for reconsideration, and deny the motion.
Span’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.